Citation Nr: 0126699	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  00-12 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than July 1, 1991, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions by VA RO.  A 
Board hearing was held in Washington, D.C., in September 
2001, before Michael Lyon, the Board Member signing this 
document.  The Board Member had been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102 (West 1991 & Supp. 2001).  A transcript of the hearing 
testimony has been associated with the claims file.  


REMAND

The veteran contends that an earlier effective date is 
warranted for the grant of a 100 percent evaluation for PTSD.  
The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim as 
described below.  38 C.F.R. §§ 3.103, 3.159 (2001).  

Historically, the Board notes that in a September 1983 RO 
decision, service connection for PTSD was granted with a 30 
percent evaluation.  In a December 1985 rating action, the 
evaluation for PTSD was decreased to 10 percent disabling.  
In July 1991, the veteran filed a claim for an increased 
evaluation for his service-connected PTSD.  In November 1991, 
the RO increased the rating for such to 30 percent disabling, 
effective July 1, 1991.  In November 1993, the veteran filed 
a notice of disagreement with the assigned evaluation.  In an 
October 1993 rating action, the evaluation for PTSD was 
increased to 50 percent disabling, effective July 1, 1991.  
In a March 1998 RO decision, the evaluation for the veteran's 
service-connected PTSD was increased to 100 percent 
disabling, effective July 1, 1991.  The veteran appealed for 
an effective date prior to July 1, 1991 for the 100 percent 
rating for PTSD.  

The applicable law and regulation states that the effective 
date of increased compensation will be the earliest date on 
which it is factually ascertainable that an increase in 
disability had occurred, provided a claim for increase is 
received within 1 year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o) (2001).  

In this regard the Board notes that during the September 2001 
Board hearing, the veteran testified that he received 
treatment approximately every three or four months during the 
period from 1985 to 1991 for psychiatric problems and 
substance abuse.  In particular, he noted that in the year 
preceding July 1991, he received treatment at the VA medical 
center in Newark and at a state government veteran's outreach 
center.  He indicated that records from the veteran's 
outreach center may have been destroyed.  

The Board notes that the records identified by the veteran 
have not been associated with the claims file.  Since it 
appears additional relevant medical records may exist such 
should be obtained as part of the VA's duty to assist.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records, particularly any 
medical records from the Newark VA medical center which may 
exist.  In this regard, it is noted that because VA is deemed 
to be in constructive possession of VA medical evidence, an 
attempt must be made to associate those records with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  These records could serve as a basis of an informal 
claim for an increase.  38 C.F.R. § 3.157.

In addition, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), among other things, redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  In part, due to this change 
in the law, a remand is indicated in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326) (the final regulations are also for 
application).  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any health care providers 
(VA or state) who have provided him with 
treatment for PTSD not already associated 
with the claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran to 
include any pertinent records from the 
Newark VA medical center dated prior to 
July 1991.  If the veteran recalls other 
specific pre-1991 VA treatment he should 
provide such information to the RO so 
that the VA records may be specifically 
sought.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the new regulations are 
fully complied with and satisfied.  For 
further pertinent guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department.  

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
veteran until he is notified.  The Board intimates no opinion 
as to the ultimate outcome in this case by the action taken 
herein.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


